       2:17-cr-20037-JES-JEH # 213         Page 1 of 6                                        E-FILED
                                                                 Friday, 25 January, 2019 02:38:31 PM
                                                                         Clerk, U.S. District Court, ILCD


                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

      MOTION FOR EXTENSION OF TIME IN WHICH TO AMEND 12.2. NOTICE

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion for Extension of Time in Which to Amend 12.2 Notice,

states as follows:

       1.     On July 12, 2017, Defendant Brendt A. Christensen was charged by

Indictment with one count of kidnapping in violation of 18 U.S.C. § 1201(a)(1). (R. 13.) A

Superseding Indictment was filed on October 3, 2017, alleging one count of kidnapping

resulting in death in violation of 18 U.S.C. § 1201(a)(1) and two counts of false

statements in violation of 18 U.S.C. § 1001(a)(2). The Superseding Indictment also

contained a Notice of Special Findings listing four gateway intent factors under 18

U.S.C. § 3591(a)(2) and three statutory aggravating factors under 18 U.S.C. § 3592(c):

that Y.Z.’s death occurred during the commission of a kidnapping (Section 3592(c)(1));

that the defendant committed the offense in an especially heinous, cruel or depraved


                                              1
       2:17-cr-20037-JES-JEH # 213         Page 2 of 6



manner (Section 3592(c)(6)); and that the defendant committed the offense after

substantial planning and premeditation (Section 3592(c)(9)). (R. 26.)

       2.     Count 1 of the Superseding Indictment was a death-eligible charge, and

on January 19, 2018, the government filed its Notice of Intent to seek the death penalty

(NOI). (R. 54) The NOI re-alleged the four intent factors as well as the three statutory

aggravating factors contained in the Superseding Indictment and added six non-

statutory aggravating factors. (R. 54.)

       3.     In a scheduling order entered by the Court on February 14, 2018, Mr.

Christensen was directed to file notice of his intent to present mental health evidence at

trial pursuant to Fed. R. Crim. P. 12.2 by September 28, 2018. (R. 67.)

       4.     On September 21, 2018, Mr. Christensen filed his Motion for Adequate

Time in Which to Submit 12.2 Notice. (R. 129.) In that pleading, he explained that the

vast amount of investigative work that must precede the identification and retention of

appropriate expert witnesses on the question of a capital defendant’s mental health, and

the amount of time that those experts must then invest in the process of reviewing the

voluminous background materials regarding the defendant and his family history and

conducting the evaluation process, precluded him from being able to submit 12.2 notice

by September 28, 2018. Mr. Christensen moved the Court to instead convene a status

conference on a day convenient to the Court in December, 2018, by which time he

anticipated he would be in a position to provide a meaningful estimate of when he

would be able to submit the required notice. (R. 129 at 12.)

                                             2
        2:17-cr-20037-JES-JEH # 213           Page 3 of 6



        5.        At a hearing before the Court on October 11, 2018, the Court declined Mr.

Christensen’s request to schedule a status hearing and instead directed him to file his

12.2 notice by December 3, 2018.

        6.        Mr. Christensen filed notice under Rule 12.2 of his intent to present mental

health evidence at the penalty phase of his trial on December 3, 2018. (R. 161.) The

Notice stated Mr. Christensen’s intent to present evidence that he suffers from a

Schizophrenia Spectrum or Other Psychotic Disorder as defined in the American

Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, pp. 87-122

(5th ed. 2013), and that he exhibits neurocognitive deficits consistent with a psychotic

disorder. Id. at 1. The Notice further disclosed that Mr. Christensen intends to present

expert testimony on these subjects by a psychiatrist, a clinical psychologist and a

neuropsychologist, and specified all of the tests that each expert had administered to

date. Id. at 2.

        7.        Mr. Christensen also explained in his 12.2 Notice that his experts, who

were in the preliminary stages of their own evaluations, had identified two additional

evaluation procedures that are necessary in order for them to have all relevant

information before them when making their final conclusions. Id. at 3. Because it had

not been possible to arrange for those procedures to be conducted and the results

interpreted by December 3, 2018, Mr. Christensen sought leave to amend his 12.2

Notice, if necessary, by February 3, 2019. Id. at 3.



                                                3
       2:17-cr-20037-JES-JEH # 213           Page 4 of 6



       8.      On December 21, 2018, the United States government went into partial

shutdown due to the failure of Congress to pass an appropriations bill for the 2018-2019

fiscal year. One consequence of the shutdown has been widespread confusion and lack

of guidance as to whether agencies such as federal public defender offices could enter

into new contracts with service providers while the shutdown remains in effect.

       9.      The Federal Defender Office for the Central District of Illinois serves as

counsel for Mr. Christensen and is the source of funding for expenses such as expert

witnesses required in the case. The Federal Defender Office has been unable to enter

into new contracts with newly selected service providers since the shutdown began on

December 21, 2018. The Office has therefore been unable to contract with the service

providers necessary to perform the additional procedures identified in Mr.

Christensen’s 12.2 Notice.

       10.     It now appears to be the case that as of this afternoon, President Trump

announced an end to the shutdown for a period of three weeks to allow for further

negotiations.1 However, with less than two weeks to go before the amended 12.2 Notice

is due, Mr. Christensen will be unable to issue the necessary contracts and arrange for

the procedures to be conducted and the results to be interpreted in time to file an

amended notice by February 3, 2019.




1
 https://federalnewsnetwork.com/government-shutdown/2019/01/trump-says-hell-sign-3-week-
continuing-resolution-to-reopen-government/
                                                4
        2:17-cr-20037-JES-JEH # 213                Page 5 of 6



        10.     Mr. Christensen anticipates that if the government remains open, he will

be able to amend his 12.2 Notice, if amendment is necessary, within 30 days. He

therefore requests that the Court grant him until 30 days from the date of the passage of

the necessary legislation by Congress in which to amend his 12.2 Notice.2

        Respectfully submitted,

                /s/Elisabeth R. Pollock                            /s/ George Taseff
                Assistant Federal Defender                         Assistant Federal Defender
                300 West Main Street                               401 Main Street, Suite 1500
                Urbana, IL 61801                                   Peoria, IL 61602
                Phone: 217-373-0666                                Phone: 309-671-7891
                FAX: 217-373-0667                                  Fax: 309-671-7898
                Email: Elisabeth_Pollock@fd.org                    Email: George_Taseff@fd.org

                /s/ Robert Tucker                                  /s/ Julie Brain
                Robert L. Tucker, Esq.                             Julie Brain, Esq.
                7114 Washington Ave                                916 South 2nd Street
                St. Louis, MO 63130                                Philadelphia, PA 19147
                Phone: 703-527-1622                                Phone: 267-639-0417
                Email: roberttuckerlaw@gmail.com                   Email: juliebrain1@yahoo.com




2
 It appears that a tentative agreement between the White House and Congress has been reached and the
shutdown may end imminently, allowing Mr. Christensen to proceed with retaining the necessary service
providers in short order. If a final agreement is not reached and the shutdown continues, it is possible that
Mr. Christensen will be deprived of the ability to proceed with this stage of his investigation and
preparation prior to the currently scheduled trial date. However, there are a number of additional serious
issues that will prevent the defense from being ready to proceed to trial on that date. Accordingly, counsel
will shortly be filing a motion to continue the trial, setting forth the reasons therefore in detail.
                                                     5
       2:17-cr-20037-JES-JEH # 213        Page 6 of 6



                              CERTIFICATE OF SERVICE

      I hereby certify that on January 25, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            6
